 



Exhibit 10.1 (g)
BSQUARE CORPORATION
THIRD AMENDED AND RESTATED STOCK PLAN
RESTRICTED STOCK UNIT AGREEMENT
     This Restricted Stock Unit Agreement (the “Agreement”) is made as of
                     by and between BSQUARE CORPORATION, a Washington
corporation (the “Company”), and                                          (the
“Participant”).
     1. Award of Restricted Stock Units. Subject to the terms and conditions of
this Agreement, on the date of this Agreement the company will award to
Participant Restricted Stock Units representing                      (___)
shares of Common Stock (the “Units”). The award of the Units shall be subject to
the terms, definitions and provisions of the BSQUARE Corporation Third Amended
and Restated Stock Plan (now and as amended in the future, the “Plan”) adopted
by the Company, which is incorporated in this Agreement by reference. Unless
otherwise defined in this Agreement, the terms used in this Agreement shall have
the meanings defined in the Plan.
     2. Payment for the Units. No payment is required for the Units that
Participant is receiving.
     3. Vesting Schedule. The Units shall vest on the following schedule:
                                        .
     4. Forfeiture of Units. If Participant’s employment or contractual
relationship with the Company terminates for any reason, then Participant’s
Units will be forfeited to the extent that they have not vested before the
termination date and do not vest as a result of the termination. This means that
the Units that have not already vested will immediately be cancelled.
Participant will receive no payment for Units that are forfeited. Unless
otherwise required by applicable law, the Company determines when Participant’s
employment or contractual relationship with the Company terminates for this
purpose.
     5. Units Not Transferable. The Units may not be transferred, assigned,
pledged or hypothecated in any manner (whether by operation of law or otherwise)
other than by will, by the applicable laws of descent and distribution or
pursuant to any qualified domestic relations order, and shall not be subject to
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of the Units or of any right or
privilege conferred hereby contrary to the provisions hereof, or upon the sale
or levy or any attachment or similar process upon the rights and privileges
conferred hereby, the Units shall thereupon terminate and become null and void.
     6. Restrictions on Resale. By accepting the Units, Participant agrees not
to sell any shares of Common Stock at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as Participant’s employment or
contractual relationship with the Company continues and for such period of time
after the termination of such employment or contractual relationship as the
Company may specify.
     7. Adjustments. In the case of any stock split, stock dividend or like
change in the nature of shares granted by this Agreement, the number of Units
shall be proportionately adjusted as set forth in the Plan.
     8. Settlement of Units. Each of Participant’s Units will be settled when it
vests, unless Participant and the Company have agreed to a later settlement
date. At the time of settlement, Participant

 



--------------------------------------------------------------------------------



 



will receive one share of Common Stock for each vested Unit. The Company, at its
sole discretion, may substitute an equivalent amount of cash if the distribution
of stock is not reasonably practicable due to the requirements of applicable
law. The amount of cash will be determined on the basis of the Fair Market Value
of the Company’s Common Stock at the time of settlement, as further described in
the Plan.
     9. Participant Acknowledgments. The Participant acknowledges that he or she
has read and understands the terms of this Agreement and the Plan, and that:
                (a) The Units are mere bookkeeping entries and, as such,
represent only the Company’s unfunded and unsecured promise to issue shares of
Common Stock on a future date, therefore, as a holder of Units, Participant has
no rights other than the rights of a general creditor of the Company;
                (b) The Units carry neither voting rights nor rights to cash
dividends, and Participant has no rights as a shareholder of the Company unless
and until Participant’s Units are settled by issuing shares of Common Stock;
                (c) No shares of Common Stock will be distributed to Participant
unless Participant has made acceptable arrangements to pay any withholding taxes
that may be due as a result of the settlement of the Units (with the Company’s
consent, these arrangements may include (i) withholding shares of Common Stock
that otherwise would be issued to Participant when the Units are settled or (ii)
surrendering shares of Common Stock that Participant previously acquired, in
each case, the fair market value of these shares, determined as of the date when
taxes otherwise would have been withheld in cash, will be applied to the
withholding taxes); and
                (d) This Agreement does not constitute an employment agreement
nor does it entitle the Participant to any specific employment or to employment
for a period of time and that the Participant’s continued employment, if any,
with the Company shall be at will and is subject to termination in accordance
with the Company’s prevailing policies and any other agreement between the
Participant and the Company.
     10. Professional Advice. The acceptance of the Units and the sale of Common
Stock issued pursuant to such Units may have consequences under federal and
state tax and securities laws which may vary depending on the individual
circumstances of the Participant. Accordingly, the Participant acknowledges that
the Participant has been advised to consult his or her personal legal and tax
advisor in connection with this Agreement and the Participant’s dealings with
respect to the Units or the Common Stock.
     11. Effect of Agreement. Participant acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts the Unites and agrees to be bound by the contractual
terms as set forth herein and in the Plan. Participant hereby agrees to accept
as binding, conclusive and final all decisions and interpretations of the Plan
Administrator regarding any questions relating to the Units. In the event of a
conflict between the terms and provisions of the Plan and the terms and
provisions of this Agreement, the Plan terms and provisions shall prevail. This
Agreement, including the Plan, constitutes the entire agreement between
Participant and the Company on the subject matter hereof and supersedes all
proposals, written or oral, and all other communications between the parties
relating to such subject matter.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement as of the date first set forth
above.

            BSQUARE CORPORATION
      By:           Title:             

     PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF UNITS UNDER SECTION
3 HEREOF SHALL OCCUR ONLY THROUGH CONTINUING SERVICE AS AN EMPLOYEE OF OR
SERVICE PROVIDER TO THE COMPANY. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT SHALL CONFER UPON PARTICIPANT ANY RIGHT WITH
RESPECT TO CONTINUATION OF SUCH RELATIONSHIP WITH THE COMPANY.

            PARTICIPANT:
            (Signature)                  (Printed Name)            Address:     
                     

Vesting Commencement Date:                                         

